Citation Nr: 0214707	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left radius and ulna, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1959 to April 1961.  

Service connection for residuals of a fracture of the left 
radius and ulna was granted in a June 1966 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  A 20 percent disability rating was 
assigned.  In May 2000, the veteran requested an increased 
rating for his service-connected disability.  This claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2000 rating decision of the RO in Detroit, 
Michigan which maintained the assigned 20 percent disability 
rating for residuals of a fracture of the left radius and 
ulna.  The veteran duly appealed that decision, and the claim 
is now before the Board.

The veteran's claim for an increased rating was remanded by 
the Board in May 2001 for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review. 

Other matter

In the May 2001 remand, the Board concluded that a claim of 
entitlement to service connection for a left thumb 
disability, claimed as secondary to the veteran's service-
connected residuals of a fracture of the left radius and 
ulna, had been reasonably raised by the record.  In April 
2002, service connection was granted for the veteran's left 
thumb disability.  The issue of entitlement to service 
connection for a left thumb disability has accordingly been 
resolved and is not on appeal before the Board at this time. 


FINDINGS OF FACT

1. Residuals of a fracture of the left radius and ulna have 
been shown to be nonunited with mild deformity.

2. Residuals of a fracture of the left ulna and radius are 
not shown to have nonunion in the upper half with false 
movement, loss of bone substance, and marked deformity. 

3. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a fracture of the left radius and ulna, so as to 
render impractical the application of the regular schedular 
standards. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left radius and ulna have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5211 (2001).  

2. An extraschedular disability rating is not warranted.  38 
C.F.R. § 3.321(b) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected residuals of a fracture of the left radius 
and ulna.  In the interest of clarity, after reviewing 
generally applicable law and regulations and describing the 
factual background of this case, the Board will discuss the 
issue on appeal.  Finally, the matter of an extraschedular 
rating will be addressed. 


Relevant Law and Regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA]. 

The veteran was informed in a June 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in an August 2000 statement of the case, and 
supplemental statements of the case issued in March 2002 and 
April 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim has been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  

In June 2001 and May 2002 letters, the veteran was informed 
of VA's duty to obtain evidence on his behalf.  In addition, 
the March 2002 supplemental statement of the case provided 
the veteran with copies of the specific sections of law which 
had been amended or added by the VCAA.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examination or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  

The Board's May 2001 remand further served to notify the 
veteran of the provisions of the VCAA and of the kinds of 
evidence which were required to allow his claim.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  


(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The veteran's service medical records have been received, and 
the veteran was provided with three VA examinations for joint 
disorders, which will be discussed below.  All known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence which is pertinent to this claim exists.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.  

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  In cases 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims (the 
Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Schedular criteria

The veteran's service-connected left radius and ulna 
disability has been rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5211 [impairment of the ulna].  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one hand is to be considered major.  
See 38 C.F.R. § 4.69 (2001).  In the present case, the 
veteran's disability relates to his left extremity, which is 
his minor extremity.  (See the VA examination report dated in 
February 2002).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's 
contentions, relevant medical history, current diagnosis and 
demonstrated symptomatology, residuals of a fracture of the 
left radius and ulna is most appropriately rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5211 [ulna, impairment of].  
The veteran has not contended that another diagnostic code 
would be more appropriate.  The Board observes that the 
veteran could alternatively be rated under Diagnostic Code 
5212 [radius, impairment of].  The criteria in Diagnostic 
Codes 5211 and 5212 are virtually identical. 

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5211, a 20 percent evaluation is warranted for nonunion in 
the lower half of the ulna of a minor extremity.  A 20 
percent rating is also assigned for nonunion in the upper 
half of the ulna, with false movement, and without loss of 
bone substance or deformity.  Finally, a 30 percent rating is 
warranted for nonunion in the upper half of the ulna, with 
false movement, loss of bone substance (1 inch (2.5 
centimeters) or more), and marked deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5211.

Similarly, a 20 percent rating is assigned where the radius 
has nonunion in the upper half or nonunion in the lower half 
without loss of bone substance or deformity.  A 30 percent 
rating is warranted for nonunion in the lower half of the 
minor radius, with loss of bone substance and marked 
deformity 38 C.F.R. § 4.71a, Diagnostic Code 5212 (2001).

The Board has also given thought to rating the veteran's 
service-connected radius and ulna disability based on 
limitation of motion.  Diagnostic Code 5206 provides for 
limitation of flexion of the forearm, assigning a 30 percent 
rating for flexion of the minor extremity limited to 55 
degrees, and a 40 percent rating for flexion of the minor 
extremity limited to 45 degrees.  In addition, Diagnostic 
Code 5207 provides for limitation of extension of the 
forearm, assigning a 30 percent rating for extension of the 
minor extremity limited to 100 degrees, and 40 percent for 
extension limited to 110 degrees.  Finally, Diagnostic Code 
5213 provides for impairment of supination and pronation, 
assigning a 30 percent disability rating when the minor hand 
is fixed in supination or hyperpronation.  See 38 C.F.R. 
§ 4.71a.  However, the evidence of record, as recited below, 
does not demonstrate that the veteran's range of motion is 
limited to such an extent as to warrant a disability rating 
in excess of 20 percent.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Medical evidence

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Service medical records show that the veteran fell down a 
flight of stairs in July 1960, breaking the middle portion of 
the left radius and ulna.  Open reduction and fixation with 
rods was performed, with subsequent physiotherapy.
    
Of record is the report of a May 1966 VA physical examination 
of the veteran.
He gave a history consistent with that described above.  The 
diagnosis was residuals of fracture of the left forearm.  
Based on the service medical records and the report of this 
examination, service connection was granted and a 20 percent 
disability rating assigned in a June 1966 rating decision.  
 
There is no intervening medical evidence of record until the 
veteran filed his claim of entitlement to an increased 
disability rating in May 2000.  The Board has considered VA 
examination reports dated in June 2000, February 2002 and 
March 2000, as well as statements made by the veteran, in 
making a decision on this claim.  

In this case, for reasons explained immediately below, the 
evidence of record does not support a rating in excess of 20 
percent for residuals of a fracture of the left radius and 
ulna under the pertinent criteria.  

In June 2000, it was noted that the veteran had broken his 
left arm during active service and had an open reduction 
internal fixation operation.  However, no subsequent 
functional loss of the arm itself was noted.  In addition, no 
marked limitation of motion was noted -- pronation and 
supination appeared complete and flexion was to 80 degrees.  
The veteran reported constant pain, described as 1 or 2 on a 
scale of 10.  An X-ray of the forearm revealed an old, 
completely healed fracture in the mid-shaft of the left 
radius and an ununited fracture of the mid-shaft of the ulna, 
all in near normal position. 

The February 2002 VA examination report showed findings 
similar to the June 2000 report.  The veteran asserted that 
his left arm had pain to a level of 10/10 when he twisted, 
lifted, put pressure on his left forearm, or pulled with his 
left arm. No postoperative infection or osteomyelitis was 
observed, and no swelling, instability, drainage, giving-way, 
or locking was observed.  As in June 2000, motion was not 
significantly limited; flexion was to 145 degrees, and 
supination and pronation were to 90 degrees.  Sensation was 
intact.  An X-ray exhibited nonunion of the fracture in the 
mid-shaft of the ulna with a break of the ulnar 
intramedullary rod, and a mild deformity at the healed 
fracture site of the mid-shaft of the radius was noted.  The 
veteran was diagnosed with ununited fracture of the ulna with 
mild deformity, and muscle herniation of the left forearm 
secondary to the left forearm fracture.  

In March 2002, the veteran reported pain his left forearm and 
elbow "occasionally," and denied paresthesias.  The 
examiner noted a visible proximal deformity, more on the 
ulnar side than on the radial side, with deformity around the 
left olecranon that appeared to be protruding portion of IM 
rodding.  An electrodiagnostic study revealed decreased 
sensory amplitudes of left ulnar, median, and radial nerves.  


Discussion

(i.)  Schedular rating

Under Diagnostic Code 5211, a 30 percent rating is warranted 
for nonunion in the upper half of the ulna, with false 
movement, loss of bone substance and marked deformity.  The 
same criteria apply to the radius under Diagnostic Code 5212.

It is clear that there is nonunion of both the left radius 
and ulna.  There is, however, no evidence of false movement.  
In addition, the medical evidence of record indicates that 
thee is no loss of bone substance in the left radius or ulna.  
Moreover, the February 2002 VA examination report reflected 
that the veteran had an ununited fracture of the ulna with a 
"mild deformity".  The March 2002 VA examination report 
noted a visible proximal deformity; however, there was no 
indication that the deformity was marked.  [The Board notes 
that "marked" is defined as "noticeable; obvious; 
appreciable; distinct; conspicuous." See WEBSTER'S NEW WORLD 
DICTIONARY, Third College Edition (1988), page 828.]  
Although it appears that a deformity in the bones of the 
veteran's left forearm may be visible to a trained physician 
conducting an examination, there is no indication that such 
deformity would be considered obvious or conspicuous.      

In short, for reasons stated above, the Board concludes that 
the veteran's service-connected residuals of a fracture of 
the left radius and ulna does not warrant a disability rating 
in excess of 20 percent at this time.  None of the criteria 
for a 30 percent disability rating under Diagnostic Codes 
5211 or 5212 have been met or approximated.

With respect to the various diagnostic codes pertaining to 
limitation of motion of the arm, which have been referred to 
above, there is no evidence of record showing that the 
veteran's left arm exhibited a limited range of motion such 
that an increased disability rating would be warranted.  As 
noted above, ranges of motion of the veteran's left upper 
extremity have not been described as significantly limited. 

(ii.)  DeLuca considerations

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned.  See DeLuca, 8 Vet. 
App. at 204-05.  However, the record does not reveal 
objective evidence of additional functional impairment due to 
the factors set forth in those regulatory provisions beyond 
that contemplated by the currently assigned 20 percent 
evaluation.  As noted above, the veteran has complained of 
continual pain in his left arm, and stated that functional 
movement was limited by pain.  However, even with objective 
evidence of pain, the demonstrated limitation of motion of 
the left arm did not approach being limited to 55 degrees 
flexion or 100 degrees extension.  Moreover, symptomatology 
such as weakness, incoordination, fatigability and the like 
have not been objectively demonstrated.  Based on the record 
before it, the Board is unable to conclude that a higher 
evaluation is warranted based on application of the factors 
set forth in 38 C.F.R. §§ 4.40 and 4.45.

(iii.) Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2001).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2001), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The Board has given consideration to the possibility of 
assigning separate ratings for the veteran's service-
connected radius and ulna disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5511 and 5212.  However, the rating criteria 
set forth in Diagnostic Code 5212 for impairment of the 
radius are virtually identical to the criteria stated in 
Diagnostic Code 5211 for impairment of the ulna.  A 
comparison of the two referenced diagnostic codes clearly 
shows that each relies on the same criteria for determining 
the level of disability assignable under each code.  Thus, 
the Board finds that assigning ratings under both Diagnostic 
Code 5211 and Diagnostic Code 5212 for residuals of a 
fracture of the left radius and ulna would be inappropriate 
because of the overlapping criteria.  In addition, the 
symptomatology of the veteran's disability would as a 
practical matter be considered in duplicate, and the ratings 
would be pyramided.  See 38 C.F.R. § 4.14 (2001).  
Accordingly, the Board declines to assign separate ratings 
under Diagnostic Codes 5211 and 5211 for the same 
symptomatology. 

A separate, additional rating may be assigned if the 
veteran's disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001).

While the evidence reflects that the veteran has a 9 cm 
medial scar on and a 3.5 cm scar on the medial aspect, he has 
made no statement regarding pain associated with these scars, 
and the February 2002 examination report noted that the scars 
exhibited no evidence of keloid formation, tissue loss, or 
adherence.  As such, a separate rating for scars is 
accordingly not warranted at this time. 

(iv.) Extraschedular rating

In the August 2000 supplemental statement of the case, the RO  
considered the matter of an extraschedular rating under 38 
C.F.R. § 3.321(b).  This matter must be addressed in this 
decision.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

It has not been shown that the veteran has required frequent 
hospitalizations for his residuals of a fracture of the left 
radius and ulna.  In fact, he has not been hospitalized at 
all.  Moreover, there is no evidence that the veteran's 
radius and ulna disability has markedly interfered with his 
employment such as to render impractical the regular 
schedular standards.  The evidence indicates that the veteran 
is an antique dealer.  However, he has presented no evidence 
concerning interference with that employment.  In addition, 
there is no evidence of an exceptional or unusual clinical 
picture.

The Board does not mean to minimize the effect of the 
veteran's service-connected disability, particularly in an 
employment situation.  However, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings. See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  Based on the record, the Board concludes that 
there is no unusual disability picture presented and the 
veteran is adequately compensated at the schedular 20 percent 
level.

Conclusion 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for residuals of a fracture of the left radius and 
ulna.  The benefit sought on appeal is accordingly denied.  


ORDER

An increased rating for residuals of a fracture of the left 
radius and ulna is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

